                    IN THE UNITED STATES DISTRICT COURT
                   FOR THE NORTHERN DISTRICT OF ILLINOIS
                              EASTERN DIVISION


UNITED STATES OF AMERICA,

                         Plaintiff,
                                                    Case No. 06 CR 723-2
            v.
                                               Judge Harry D. Leinenweber
DANNY MITCHELL,

                         Defendant.



                         MEMORANDUM OPINION AND ORDER

     Defendant Danny Mitchell’s Motions for Relief Under the First

Step Act (Dkt. Nos. 246, 249, 256) are granted. Mitchell shall be

immediately      released      from    custody.     His   ten-year   period    of

supervised release shall stand.

                                 I.    BACKGROUND

     In November 2006, the Government charged Mitchell and three

other defendants in a multi-count indictment arising from their

participation in a drug distribution scheme. Specifically, the

Government charged Mitchell with conspiracy to distribute and

possess with intent to distribute 50 grams or more of cocaine base

(“crack   cocaine”)      and   an     unspecified    quantity   of   heroin,   in

violation     of    21    U.S.C.      §§ 841(a)(1),       846   (“Count   One”).

(Superseding Indictment, Dkt. No. 107 at 1–2.) Additional counts

charged Mitchell with actual distribution of crack cocaine and
with illegal possession of firearms. (Id. at 3–8.) Mitchell entered

a blind plea of guilty (meaning there was no written agreement

with the Government) to Count One of the Indictment. (See Plea,

Dkt. No. 151.) The Government dismissed the remaining counts

against Mitchell. (Judgment, Dkt. No. 173 at 1.)

      A   probation   officer    prepared     a    presentence         investigation

report (“PSR”) and supplemental report prior to sentencing that

calculated Mitchell as responsible for 291 grams of crack cocaine

and   3,600   grams   of   heroin.    (PSR,       Dkt    No.    176    at    8.)   With

adjustments,     Mitchell’s     offense    level    was       36,   and     he   was   in

criminal    history   category    VI.     (Def.’s       Sentencing        Memo.,   Dkt.

No. 164 at 3; Gov.’s Sentencing Memo., Dkt. No. 166 at 4.) With

enhancements, Mitchell’s statutory range was 20 years to life in

prison. (PSR at 21.) Probation calculated Mitchell’s advisory

range as 324 to 405 months. (Def.’s Sentencing Memo. at 3; Gov.’s

Sentencing Memo. at 4.) On January 13, 2009, Judge Blanche Manning

sentenced Mitchell to 324 months in prison. (Judgment at 2.)

      Mitchell    appealed    his    sentence,          but    later      voluntarily

dismissed the appeal. Mitchell has been serving his sentence since

October 2006. He now moves the Court to reduce his sentence

pursuant to the First Step Act, Pub. L. No. 115-391, 132 Stat.

5194 (2018).




                                     - 2 -
                            II.   STANDARD

     In 2010, Congress passed the Fair Sentencing Act, which

reduced sentencing disparities between offenses involving crack

and powder cocaine. Pub. L. No. 111-220, 124 Stat. 2372 (2010).

The First Step Act effectively makes the provisions of the Fair

Sentencing Act retroactive. Section 404 of the First Step Act

states, in relevant part:

     (a) DEFINTION OF COVERED OFFENSE. In this section, the
     term “covered offense” means a violation of a Federal
     criminal statute, the statutory penalties for which were
     modified by section 2 or 3 of the Fair Sentencing Act of
     2010 (Public Law 111–220; 124 Stat. 2372), that was
     committed before August 3, 2010.

     (b) DEFENDANTS PREVIOUSLY SENTENCED. A court that
     imposed a sentence for a covered offense may, on motion
     of the defendant, the Director of the Bureau of Prisons,
     the attorney for the Government, or the court, impose a
     reduced sentence as if sections 2 and 3 of the Fair
     Sentencing Act of 2010 (Public Law 111–220; 124 Stat.
     2372) were in effect at the time the covered offense was
     committed.

Pub. L. No. 115-391, 132 Stat. 5194 (2018). Relief under the First

Step Act is discretionary. Id. § 404(c) (“Nothing in this section

shall be construed to require a court to reduce any sentence

pursuant to this section.”)




                                  - 3 -
                              III.    DISCUSSION

                              A.     Eligibility

      The First Step Act limits eligibility to “covered offenses”:

a violation of a federal criminal statute, the statutory penalties

for which were modified by section 2 or 3 of the Fair Sentencing

Act of 2010, committed before August 3, 2010. See First Step Act

§ 404. The various subsections of 21 U.S.C. § 841(b)(1) set forth

several different minimum and maximum sentences depending on the

quantity of drugs involved. When Mitchell was sentenced in 2009,

“50 grams or more” of crack cocaine exposed him to a statutory

range of ten years to life in prison. 21 U.S.C. § 841(b)(1)(A)

(1994). Mitchell’s prior drug conviction increased the ten-year

statutory minimum to twenty years. Id.

      In 2010, the Fair Sentencing Act changed the penalty structure

for crack cocaine offenses. Specifically, the statutory threshold

for a sentence of at least ten years and up to life in prison is

now    280    grams   or   more       of      crack   cocaine.   21     U.S.C.

§ 841(b)(1)(A)(iii) (2018). The statutory threshold for a sentence

of at least five years and up to forty years is now 28 grams or

more of crack cocaine. Id. § 841(b)(1)(B)(iii). With a prior drug

conviction, ten years is the new minimum for the statutory range.

See   id. §   841(b)(1)(B).    Therefore,       Mitchell   argues,    the   Fair




                                      - 4 -
Sentencing Act modified the statutory penalty for § 841(b)(1),

rendering his offense a covered offense under the First Step Act.

     The Government lodges an argument it has made ad nauseam in

other First Step Act cases before this Court, see, e.g., United

States v. Young, 97 CR 63-1, 2019 WL 6918279 (N.D. Ill. Dec. 19,

2019); United States v. Mansoori, 97 CR 63-9, 2019 WL 6700166 (N.D.

Ill. Dec. 9, 2019); United States v. Williams, 402 F. Supp. 3d 442

(N.D. Ill. 2019); United States v. Johnson, 01 CR 543, 2019 WL

2590951 (N.D. Ill. June 24, 2019): whether an offense is covered

under the First Step Act is determined by the “actual conduct

involved in the defendant’s violation,” as opposed to the language

contained in the indictment. (Gov.’s Resp. at 6, Dkt. No. 257.)

According to the Government, Mitchell conspired to distribute over

291 grams of crack cocaine, a quantity that exceeds 280 grams.

Thus,   the   Fair   Sentencing   Act   did   not   modify   the   applicable

statutory penalty, and Mitchell’s “sentencing exposure would be no

different today.” (Gov.’s Resp. at 7.)

     Supreme Court precedent dictates that drug quantities set

forth in a PSR or found by a judge at sentencing cannot increase

the penalty for a crime. See, e.g., Young, 2019 WL 6918279;

Mansoori, 2019 WL 670016; Williams, 402 F. Supp. 3d 442; Johnson,

2019 WL 2590951. With limited exception, any fact that enhances a

statutory penalty must be proven beyond a reasonable doubt:



                                   - 5 -
     Any fact that, by law, increases the penalty for a crime
     is an “element” that must be submitted to the jury and
     found beyond a reasonable doubt. Mandatory minimum
     sentences increase the penalty for a crime. It follows,
     then, that any fact that increases the mandatory minimum
     is an “element” that must be submitted to the jury.

Alleyne   v.     United   States,   570   U.S.    99,    103   (2013)   (internal

citation omitted); see also Apprendi v. New Jersey, 530 U.S. 466,

476–79 (2000). Then, the quantity of drugs set forth in the PSR

cannot have the effect of increasing the penalty for Mitchell’s

crime.    Only    quantities   charged    in     the    indictment   and   either

expressly proven to a jury beyond a reasonable doubt or admitted

in a guilty plea can have such an effect. See Williams, 402 F.

Supp. 3d at 449. It is the statute of conviction—and specific drug

quantities found beyond a reasonable doubt or admitted in a guilty

plea—that controls eligibility under the First Step Act, not

“actual conduct.” See id.; United States v. Wright, No. 03 CR 362-

2, 2019 WL 3231383, at *3 (N.D. Ill. July 18, 2019); United States

v. Booker, No. 07 CR 843-7, 2019 WL 2544247, at *3 (N.D. Ill. June

20, 2019).

     The Government represents that, “[t]he district court found

for sentencing purposes that the quantity of crack cocaine involved

in Mitchell’s offense was 291 grams. . . .” (Gov.’s Resp. at 7.)

The Government presumably drew this factual assertion from the

PSR, which Judge Manning referenced to calculate the offense for



                                     - 6 -
sentencing. But the PSR does not control for sentencing purposes.

Count One of the Indictment only charged Mitchell with conspiring

to distribute “50 grams or more” of crack cocaine, and, most

importantly, Mitchell never admitted to a specific drug quantity

above 50 grams. (See Superseding Indictment at 1–2; Plea at ¶ 3.)

As to Count One, Mitchell admitted to conspiring to distribute “50

grams or more” of crack cocaine. (Id.) The “or more” piece of

Mitchell’s   guilty   plea   does    not    sway   the   Court   toward   the

Government’s position. “Or more” is an amorphous term that could

mean 50.1 grams or 500 grams. It not a specific quantity found

beyond a reasonable doubt or admitted to in a guilty plea. See

Williams, 402 F. Supp. 3d at 449. There is no way of knowing what

“or more” means, and the Court declines to speculate for sentencing

purposes. Thus, 50 grams—the specific quantity charged in Count

One of the Indictment and the specific quantity admitted to in

Mitchell’s guilty plea—controls.

     The Government never indicted Mitchell on a specific quantity

of crack cocaine above 50 grams, nor did Mitchell admit to a

specific quantity of crack cocaine above 50 grams. Consequently,

the Government’s argument regarding Mitchell’s “actual conduct”

fails. Mitchell’s conspiracy conviction is a covered offense under

the First Step Act.




                                    - 7 -
                                   B.   Discretion

       The Government argues that the Court should not exercise its

discretion under the First Step Act to lower Mitchell’s sentence

for two reasons: (1) based on the amount of heroin listed in

Mitchell’s PSR as his apparent responsibility, he has the same

base offense level that, when enhanced, places him within the same

guidelines range today as in 2009; and (2) resentencing Mitchell

would    result      in   an   unwarranted        sentencing       disparity   among

similarly situated offenders.

       The Government’s first point is a variation of the previously

rejected “actual conduct” argument. As this Court has said many

times before, only quantities charged in the indictment and either

expressly proven to a jury beyond a reasonable doubt or admitted

in a guilty plea can increase the penalty for a crime. See id.

Just as he never admitted to conspiring to distribute 280 grams of

crack cocaine, Mitchell never admitted to conspiring to distribute

3,600    grams    of    heroin.    In   fact,    the     offense   calculations    in

Mitchell’s plea declaration (to which Mitchell did not expressly

admit) list Mitchell as responsible for “approximately 2 1 gams

[sic] of heroin.” (Plea at ¶ 8.a.) Discrepancies such as this are

precisely why a defendant cannot be held liable for drug quantities

that    were   not     expressly    proven      beyond    a   reasonable   doubt   or

explicitly admitted to in a guilty plea. The facts are clear. The



                                        - 8 -
Government never indicted Mitchell on a specific quantity of heroin

nor did Mitchell admit to possessing or distributing a specific

quantity of heroin. The Government cannot now pluck an amount from

the PSR and deploy it to preclude Mitchell from obtaining a First

Step Act sentence reduction.

     Second,    the   Government   advances   a   policy   argument    that

reducing Mitchell’s sentence “would give Mitchell the opportunity

for a sentence unavailable to any defendant sentenced today for

comparable     criminal   conduct.”    (Gov.’s    Resp.    at   10.)    The

Government’s theory is based on the following:

     [T]he government . . . previously charged defendants
     . . . with 50 grams of crack cocaine because that was
     all that was required to meet the threshold for the 10-
     year mandatory minimum. Now, the government says, it
     would charge those similarly situated defendants with
     280 grams—the new threshold for the 10-year minimum.
     Because the government charged defendants in [this]
     position with 50 grams of crack cocaine, but now charges
     them with 280 grams, defendants who were sentenced under
     the old regime get an unfair chance at sentences even
     lower than current defendants whose conduct is factually
     identical.

Williams, 402 F. Supp. 3d at 448–49 (internal citations omitted)

(emphasis in original). But, “the court has no reason to assume

that any defendant could have been indicted on a greater drug

quantity.” United States v. Cross, 397 F. Supp. 3d 1184, 1189 (N.D.

Ill. 2019). Importantly, nothing mandates a sentence reduction

under the First Step Act for defendants found to have conspired to


                                   - 9 -
distribute large drug quantities. See id.; see also First Step Act

§ 404(c). The key here is a finding or admission as to those

specific drug quantities. PSRs and judicial factfinding are still

vital to the “sentencing process—just not for setting mandatory

minimums and statutory maxima.” Williams, 402 F. Supp. 2d at 449

(citing Alleyne, 570 U.S. at 116). Mitchell asks the Court to

adjust his sentence in alignment with the modern threshold for an

admission of conspiring to distribute “50 grams or more” of crack

cocaine.

     To determine whether a sentence reduction is warranted for a

First   Step   Act-eligible   defendant,    the    court   considers   the

§ 3553(a) factors. Cross, 397 F. Supp. 3d at 1189. Evidence of

post-sentencing rehabilitation “may be highly relevant to several

of the § 3553(a) factors that Congress has expressly instructed

district courts to consider at sentencing.” Pepper v. United

States, 562 U.S. 476, 491 (2011). For example, post-sentencing

rehabilitation may be relevant to “the history and characteristics

of the defendant,” the need to “afford adequate deterrence to

criminal conduct,” “protect the public from further crimes of the

defendant,” and “provide the defendant with needed educational or

vocational     training.”   Id.   (citing   18    U.S.C.   §§ 3553(a)(1),

(a)(2)(b)-(D)).




                                  - 10 -
     While in prison, Mitchell has taken consistent efforts to

better himself and remain productive. Mitchell submitted a long

record of programming in which he has participated, including: GED

courses    that   are   expected   to     result   in   a    May   2020    diploma,

psychological,     drug,    and   health    treatment       programs,     parenting

courses, and vocational training. (See Def.’s First Mot., Dkt.

No. 246 at 13–38; Reply, Dkt. No. 258 at Ex. 1.) Mitchell has no

loss of good time. (Def.’s First Mot. at 11–12.) Mitchell also

submitted letters from his grandmother, aunt, and three of his

children as evidence of a strong familial support system that would

benefit from his presence. (Def.’s Am. Mot., Dkt. No. 256 at 7–8;

Reply at Ex. 4.) Upon his release, Mitchell has an offer of

employment in a family friend’s restaurant. (Reply at Ex. 3.)

Mitchell also expresses a strong interest in starting a non-profit

for “at-risk” youth in Chicago and in working with community

policing services and aldermen to reduce drug addiction and crime

upon his release. (Id. at Ex. 2.)

     Mitchell’s post-incarceration conduct assures the Court that

his history and characteristics no longer call for imprisonment.

18 U.S.C. § 3553(a)(1). The Court is optimistic that Mitchell had

been adequately deterred and can lead a law-abiding life upon

release.    See   Pepper,   562    U.S.    at   491   (“In    assessing     .   .   .

deterrence, protection of the public and rehabilitation . . . there



                                    - 11 -
would seem to be no better evidence than a defendant’s post-

incarceration conduct.”) (citation omitted). Mitchell is now 43

years old, an age at which recidivism is far less likely.

      The Court now turns to what sentence is appropriate. As

explained above, the indictment must allege, and the defendant

must admit, that the offense involves the requisite threshold

quantity before a court may sentence a defendant to the terms

authorized in § 841(b)(1). See Apprendi, 530 U.S. at 476–79.

Mitchell admitted to conspiring to distribute “50 grams or more”

of crack cocaine under Count One. (Plea at ¶ 3.) Thus, the minimum

sentence is ten years for a defendant, like Mitchell, with a prior

drug conviction. 21 U.S.C. § 841(b)(1)(B). Although Apprendi and

Alleyne are not strictly “retroactive” via the First Step Act,

Congress would not have expected federal courts to impose mandatory

minimums based solely on ranges in a PSR referenced at sentencing.

See Williams, 402 F. Supp. 3d at 448. Therefore, applying the logic

of   Apprendi   and   § 841(b)(1)(B),     the   Court   reduces   Mitchell’s

sentence for his conspiracy conviction on Count One from twenty-

seven   years   to    fourteen   years.   Thus,   Mitchell’s   sentence   is

effectively converted to time served. The Court leaves intact all

other terms of Mitchell’s criminal judgment, including the ten-

year term of supervised release.




                                   - 12 -
                         IV.   CONCLUSION

     For the reasons stated herein, Mitchell’s Motions for Relief

Under the First Step Act (Dkt. Nos. 246, 249, 256) are granted.

The Court reduces Mitchell’s sentence to time served. Therefore,

Mitchell is eligible for immediate release.


IT IS SO ORDERED.




                                    Harry D. Leinenweber, Judge
                                    United States District Court

Dated:   3/9/2020




                               - 13 -
